Exhibit 10.3
PENDLETON COMMUNITY BANK, INC.
Officer Supplemental Retirement Agreement
Prepared 01-30-06
© 2006 Clark Consulting
This document is provided to assist your legal counsel in documenting your
specific arrangement. The laws of the various states may differ considerably,
and this specimen is for general information only. It is not a form to be
signed, nor is it to be construed as legal advice. Failure to accurately
document your arrangement could result in significant losses, whether from
claims of those participating in the arrangement, from the heirs and
beneficiaries of participants, or from regulatory agencies such as the Internal
Revenue Service, the Department of Labor, or bank examiners. License is hereby
granted to your legal counsel to use these materials in documenting solely your
arrangement.
In general, if your bank is subject to SEC regulation, implementation of this or
any other executive or director compensation program may trigger rules requiring
certain disclosures on Form 8-K within four days of implementing the program.
Consult with your SEC attorney, if applicable, to determine your
responsibilities under the disclosure rules.
IMPORTANT NOTICE ON CODE SECTION 409A COMPLIANCE
Consult with your legal and tax advisors to determine the impact of the new
Internal Revenue Code Section 409A to your particular situation. The Treasury
Department on September 29th, 2005 issued proposed regulations implementing the
requirements of Section 409A which apply to nonqualified deferred compensation
arrangements. The effective date for the proposed regulations is January 1,
2007; however, they can be fully relied upon by plan sponsors until the
regulations become final.

 



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
OFFICER SUPPLEMENTAL RETIREMENT AGREEMENT
     THIS OFFICER SUPPLEMENTAL RETIREMENT AGREEMENT (the “Agreement”) is adopted
this 4thth day of June, 2008, by and between THE PENDLETON COMMUNITY BANK, INC.,
a commercial bank located in Franklin, West Virginia (the “Bank”) and WILLIAM A.
LOVING, JR. (the “Executive”).
     The purpose of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development, and
future business success of the Bank. This Agreement shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974 (“ERISA”), as amended from time to time.
Article 1
Definitions
     Whenever used in this Agreement, the following words and phrases shall have
the meanings specified:

1.1  
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.
  1.2  
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.
  1.3  
“Board” means the Board of Directors of the Bank as from time to time
constituted.
  1.4  
“Change in Control” means a change in the ownership or effective control of the
Bank, or in the ownership of a substantial portion of the assets of the Bank, as
such change is defined in Section 409A of the Code and regulations thereunder.
  1.5  
“Code” means the Internal Revenue Code of 1986, as amended.
  1.6  
“Distribution Election Form” means the form established from time to time by the
Plan Administrator that the Executive completes, signs and returns to the Plan
Administrator to designate the time and form of distribution.
  1.7  
“Early Termination” means Separation from Service before Normal Retirement Age
for reasons other than death, Termination for Cause, or following a Change in
Control.
  1.8  
“Effective Date” means January 1, 2008.

1



--------------------------------------------------------------------------------



 



1.9  
“Normal Retirement Age” means the Executive attaining age sixty-five (65).
  1.10  
“Normal Retirement Date” means the later of Normal Retirement Age or Separation
from Service.
  1.11  
“Plan Administrator” means the plan administrator described in Article 6.
  1.12  
“Plan Year” means each twelve-month period commencing on January 1 and ending on
December 31 of each year. The initial Plan Year shall commence on the Effective
Date of this Agreement and end on the following December 31.
  1.13  
“Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.
  1.14  
“Separation from Service” means the termination of the Executive’s employment
with the Bank for reasons other than death. Whether a Separation from Service
takes place is determined based on the facts and circumstances surrounding the
termination of the Executive’s employment and whether the Bank and the Executive
intended for the Executive to provide significant services for the Bank
following such termination. A termination of employment will not be considered a
Separation from Service if:

  (a)  
the Executive continues to provide services as an employee of the Bank at an
annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or
    (b)  
the Executive continues to provide services to the Bank in a capacity other than
as an employee of the Bank at an annual rate that is fifty percent (50%) or more
of the services rendered, on average, during the immediately preceding three
full calendar years of employment (or if employed less than three years, such
lesser period) and the annual remuneration for such services is fifty percent
(50%) or more of the average annual remuneration earned during the final three
full calendar years of employment (or if less, such lesser period).

1.15  
“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Bank if any stock of the Bank
is publicly traded on an established securities market or otherwise.
  1.16  
“Termination for Cause” means Separation from Service for:

  (a)  
Gross negligence or gross neglect of duties to the Bank as determined in good
faith by the Board following two weeks’ written notice of such gross negligence
or gross neglect and a reasonable opportunity for Executive to cure; or

2



--------------------------------------------------------------------------------



 



  (b)  
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank; or
    (c)  
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Bank policy committed in connection with the Executive’s employment and
resulting in a material adverse effect on the Bank.

Article 2
Distributions During Lifetime

2.1  
Normal Retirement Benefit. Upon the Normal Retirement Date, the Bank shall
distribute to the Executive the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.

  2.1.1  
Amount of Benefit. The annual benefit under this Section 2.1 is Fifty-Four
Thousand Six Hundred Sixty-Three Dollars ($54,663).
    2.1.2  
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following Separation from Service. The annual benefit shall be
distributed to the Executive for fifteen (15) years.

2.2  
Early Termination Benefit. Upon Early Termination, the Bank shall distribute to
the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Article.

  2.2.1  
Amount of Benefit. The annual benefit under this Section 2.2 is the Early
Termination Benefit set forth on Schedule A.
    2.2.2  
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following Normal Retirement Age. The annual benefit shall be
distributed to the Executive for fifteen (15) years..

2.3  
Change in Control Benefit. If the Agreement has not been sooner terminated
pursuant to Section 8.3, upon a Change in Control followed by the Executive’s
Separation from Service, the Bank shall distribute to the Executive the benefit
described in this Section 2.3 in lieu of any other benefit under this Article.

  2.3.1  
Amount of Benefit. The annual benefit under this Section 2.3 is Fifty-Four
Thousand Six Hundred Sixty-Three Dollars ($54,663).
    2.3.2  
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following Normal Retirement Age. The annual benefit shall be
distributed to the Executive for fifteen (15) years.

3



--------------------------------------------------------------------------------



 



  2.3.3  
Excess Parachute Payment Gross-up. If any benefit payable under this Agreement,
the Pendleton Community Bank, Inc. Executive Performance Driven Plan, the Bank’s
Change in Control Plan, or any arrangement similar to the foregoing would create
an excise tax under the excess parachute rules of Section 280G of the Code, the
Bank shall pay to the Executive an additional amount (the “Gross-up”) equal to:

the Executive’s excise penalty tax amount
divided by
the sum of (one minus the sum of the penalty tax rate plus the Executive’s
marginal income tax rate)
The Gross-up shall (i) be paid in a lump sum at the time such excise tax, if
any, becomes payable by the Executive and (ii) reduced by any similar benefit
the Bank pays to the Executive under any other plan or arrangement.

2.4  
Restriction on Timing of Distribution.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service under such procedures as established by the Bank in
accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service. Therefore, in the event this
Section 2.4 is applicable to the Executive, any distribution or series of
distributions to be made due to a Separation from Service shall commence no
earlier that the first day of the seventh month following the Separation from
Service.
  2.5  
Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any portion of the Account Value into the Executive’s income as a
result of the failure of this non-qualified deferred compensation plan to comply
with the requirements of Section 409A of the Code, to the extent such tax
liability can be covered by the Executive’s vested Account Value, a distribution
shall be made as soon as is administratively practicable following the discovery
of the plan failure.
  2.6  
Change in Form or Timing of Distributions.  For distribution of benefits under
this Article 2, the Executive and the Bank may, subject to the terms of
Section 8.1, amend the Agreement to delay the timing or change the form of
distributions.  Any such amendment:
 

  (a)  
may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;
    (b)  
must, for benefits distributable under Sections 2.1, 2.2, and 2.3 delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and
    (c)  
must take effect not less than twelve (12) months after the amendment is made.

4



--------------------------------------------------------------------------------



 



Article 3
Distribution at Death

3.1  
Death During Active Service. If the Executive dies while in the active service
of the Bank, the Bank shall distribute to the Beneficiary the benefit described
in this Section 3.1. This benefit shall be distributed in lieu of the benefits
under Article 2.

  3.1.1  
Amount of Benefit. The annual benefit under this Section 3.1 is Fifty-Four
Thousand Six Hundred Sixty-Three Dollars ($54,663).
    3.1.2  
Distribution of Benefit. The Bank shall distribute the benefit to the
Beneficiary in twelve (12) equal monthly installments for fifteen (15) years
commencing within thirty (30) days following receipt by the Bank of the
Executive’s death certificate.

3.2  
Death During Distribution of a Benefit. If the Executive dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Bank shall distribute to the Beneficiary the remaining
benefits at the same time and in the same amounts that would have been
distributed to the Executive had the Executive survived; provided, however, for
benefits payable under Sections 2.1, 2.2 or 2.3, if the Executive has received
less than fifteen (15) equal consecutive monthly installments, the Beneficiary
shall continue to receive the same amounts and at the same time until the sum of
the installments to the Beneficiary and Executive equal
fifteen (15).
  3.3  
Death After Separation from Service But Before Benefit Distributions Commence.
If the Executive is entitled to benefit distributions under this Agreement, but
dies prior to the commencement of said benefit distributions, the Bank shall
distribute to the Beneficiary the same benefits that the Executive was entitled
to prior to death except that the benefit distributions shall commence within
thirty (30) days following receipt by the Bank of the Executive’s death
certificate for a total of fifteen (15) equal consecutive monthly installments.

Article 4
Beneficiaries

4.1  
Beneficiary. The Executives shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefit distributions under this Agreement upon
the death of the Executive. The Beneficiary designated under this Agreement may
be the same as or different from the beneficiary designation under any other
plan of the Bank in which the Executive participates.
  4.2  
Beneficiary Designation: Change. The Executives shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive’s beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The

5



--------------------------------------------------------------------------------



 



   
Executives hall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Plan Administrator’s rules and procedures, as in effect from time to time.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.
  4.3  
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.
  4.4  
No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, the benefits shall be made to the personal representative
of the Executive’s estate.
  4.5  
Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.

Article 5
General Limitations

5.1  
Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if the
Executive’s employment with the Bank is terminated due to a Termination for
Cause.
  5.2  
Suicide or Misstatement. No benefits shall be distributed if the Executive
commits suicide within two years after the Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Bank denies coverage (i) for material misstatements
of fact made by the Executive on an application for such life insurance, or
(ii) for any other reason.
  5.3  
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.

6



--------------------------------------------------------------------------------



 



Article 6
Administration of Agreement

6.1  
Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Section 409A of the Code and regulations
thereunder.
  6.2  
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.
  6.3  
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.
  6.4  
Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.
  6.5  
Bank Information. To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the date and circumstances of the retirement, Disability,
death, or Separation from Service of the Executive, and such other pertinent
information as the Plan Administrator may reasonably require.
  6.6  
Annual Statement. The Plan Administrator shall provide to the Executive, within
one hundred twenty (120) days after the end of each Plan Year, a statement
setting forth the benefits to be distributed under this Agreement.

Article 7
Claims And Review Procedures

7.1  
Claims Procedure. An Executive or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be distributed shall
make a claim for such benefits as follows:

7



--------------------------------------------------------------------------------



 



  7.1.1  
Initiation – Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits. If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the claimant.
    7.1.2  
Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.
    7.1.3  
Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

  (a)  
The specific reasons for the denial;
    (b)  
A reference to the specific provisions of the Agreement on which the denial is
based;
    (c)  
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;
    (d)  
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and
    (e)  
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

7.2  
Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

  7.2.1  
Initiation – Written Request. To initiate the review, the claimant, within
60 days after receiving the Plan Administrator’s notice of denial, must file
with the Plan Administrator a written request for review.
    7.2.2  
Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable

8



--------------------------------------------------------------------------------



 



     
ERISA regulations) to the claimant’s claim for benefits.
    7.2.3  
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
    7.2.4  
Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.
    7.2.5  
Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:

  (a)  
The specific reasons for the denial;
    (b)  
A reference to the specific provisions of the Agreement on which the denial is
based;
    (c)  
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and
    (d)  
A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 8
Amendments and Termination

8.1  
Amendments. This Agreement may be amended only by a written agreement signed by
the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative or tax law, including without
limitation Section 409A of the Code and any and all regulations and guidance
promulgated thereunder.
  8.2  
Termination Generally. This Agreement may be terminated only by a written
agreement signed by the Bank and the Executive. The benefit shall be the Early
Termination Benefit as of the date the Agreement is terminated. Except as
provided in Section 8.4, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement. Rather, upon such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3.

9



--------------------------------------------------------------------------------



 



8.3  
Change in Control Termination. Upon a Change in Control, the Bank will seek, by
written request at least five (5) business days prior to the Change in Control,
to have the successor, by written agreement, assent to the terms of this
Agreement as then in effect and agree to continue the Agreement and fulfill the
Bank’s obligations hereunder. Such assent shall also constitute assent the terms
of and agreement to continue and fulfill all the Bank’s arrangements which are
substantially similar to the Agreement, including but not limited to the
Pendleton Community Bank, Inc. Executive Performance Driven Plan. The
successor’s failure to furnish such assent at least three (3) business days
prior to the Change in Control shall constitute a termination of the Plan
notwithstanding anything herein to the contrary and the Executive’s benefit
shall be distributed in a lump sume accordance with Section 8.4.
  8.4  
Terminations Under Section 409A. Notwithstanding anything to the contrary in
Section 8.2, if the Bank terminates this Agreement in the following
circumstances:

  (a)  
Within thirty (30) days before, or twelve (12) months after a Change in Control,
provided that all distributions are made no later than twelve (12) months
following such termination of the Agreement and further provided that all the
Bank’s arrangements which are substantially similar to the Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of the arrangements;
    (b)  
Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under the Agreement are included in the Executive’s
gross income in the latest of (i) the calendar year in which the Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or
    (c)  
Upon the Bank’s termination of this and all other non-account balance plans (as
referenced in Section 409A of the Code or the regulations thereunder), provided
that all distributions are made no earlier than twelve (12) months and no later
than
twenty-four (24) months following such termination, and the Bank does not adopt
any new non-account balance plans for a minimum of five (5) years following the
date of such termination;

the Bank shall distribute the actuarial equivalent of the present value of
(i) the Change in Control Benefit in the event of Section 10.3(a) or (ii) the
Early Termination Benefit in the event of Section 10.3(b) or (c), determined as
of the date of the termination of the Agreement, to the Executive in a lump sum
subject to the above terms. Distribution shall be made within a timeframe such
that the conditions of the above terms are satisfied.

10



--------------------------------------------------------------------------------



 



Article 9
Miscellaneous

9.1  
Binding Effect. This Agreement shall bind the Executive and his beneficiaries,
survivors, executors, administrators and transferees and the Bank and its
successors and assigns.
  9.2  
No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Executive the right to remain as an employee of the Bank, nor
does it interfere with the Bank’s right to discharge the Executive. It also does
not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.
  9.3  
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.
  9.4  
Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under
Section 409A of the Code and regulations thereunder, from the benefits provided
under this Agreement. Except as provided to the contrary herein, Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authority(ies). Further, the Bank
shall satisfy all applicable reporting requirements, including those under
Section 409A of the Code and regulations thereunder.
  9.5  
Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of West Virginia, except to the extent preempted by the laws
of the United States of America.
  9.6  
Unfunded Arrangement. The Executive and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life or other informal funding asset
is a general asset of the Bank to which the Executive and Beneficiary have no
preferred or secured claim.
  9.7  
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.
  9.8  
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.
  9.9  
Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement, the Bank or
Plan

11



--------------------------------------------------------------------------------



 



   
Administrator may in its discretion perform such alternative act as most nearly
carries out the intent and purpose of this Agreement and is in the best
interests of the Bank, provided that such alternative acts do not violate
Section 409a of the Code.
  9.10  
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.
  9.11  
Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.
  9.12  
Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Plan Administrator
Pendleton Community Bank
P.O. Box 487
Franklin, WV 26807
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Executive.

9.13  
Compliance with Section 409A. This Agreement shall at all times be administered
and the provisions of this Agreement shall be interpreted consistent with the
requirements of Section 409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the Effective Date of
this Agreement.

9.14 Rescissions. Any modification to the terms of this Agreement that would
inadvertently result in an additional tax liability on the part of the
Executive, shall have no effect to the extent the change in the terms of the
Agreement is rescinded by the earlier of a date before the right is exercised
(if the change grants a discretionary right) and the last day of the calendar
year during which such change occurred. IN WITNESS WHEREOF, the Executive and a
duly authorized representative of the Bank have signed this Agreement.

                  Executive:       BANK:    
 
                        Pendleton Community Bank, Inc.    
 
               
 
William Loving
      By        
 
      Title        

12



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Officer Supplemental Retirement Agreement
BENEFICIARY DESIGNATION FORM
{  }  New Designation
{  }  Change in Designation
I,                                         , designate the following as
Beneficiary under the Agreement:

         
Primary:
       
 
                         %
 
       
 
                         %  
Contingent:
       
 
                         %
 
       
 
                         %

Notes:

  •  
Please PRINT CLEARLY or TYPE the names of the beneficiaries.
    •  
To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.
    •  
To name your estate as Beneficiary, please write “Estate of [your name]”.
    •  
Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

         
Name:
       
 
 
 
   
 
       
Signature:
      Date:                     
 
 
 
   

Received by the Plan Administrator this                      day of
                                        , 2          

         
By:
       
 
 
 
   
Title:
       
 
 
 
   

